Lamar, J.
(after stating the foregoing facts.) If the finding of the court that the status should be maintained and that Wells was entitled to an injunction against Peacock & Kelly was a finding that solvent defendants were committing irreparable damage, it was as much as -to say that the damages could not be computed, or compensated in money; and therefore they should not have been allowed to discharge the effect of that finding by giving a bond. ' An injunction against irreparable damages necessarily implies that a bond or solvency is not good cause for allowing the trespass to continue. Woodall v. Cartersville Min. Co., 104 Ga. 156. If, on the *842other hand, the finding of the judge that Wells was entitled to an injunction against Peacock & Kelly was on the theory that it was necessary to avoid a circuity of actions (Civil Code, §4916), it likewise follows that a bond ought not to have been allowed to dissolve the same. Where relief is granted on this theory, it must include all of the parties in the circle of the contemplated and possible actions. The injunction must not restrain one and not the other, unless there are special facts and equities entitling him to continue operations. Johnson v. Hall, 83 Ga. 281.
If the turpentine “run” for 1903 is in controversy, and all parties have been enjoined from exercising acts of ownership over this timber, title to which is in dispute, the court can pass such order as may be proper for saving the product; but having enjoined Wells, and likewise Peacock & Kelly, the latter should not be allowed to dissolve the same by giving bond; and direction is given that the order be modified accordingly.

Judgment affirmed, with direction.


All the Justices concur.